In an action for a judgment declaring, inter alla, that a cancellation of a certain declaration of trust by the Village of Hempstead was invalid (1st cause of action), and enjoining any further acts toward the construction of apartment houses on the property involved (2d cause of action), the appeals are (1) from an order entered February 16, 1959 denying appellant’s motion for partial summary judgment dismissing the second cause of action, and granting respondents’ cross motion to amend the second cause of action by adding thereto an allegation that an oral understanding was omitted from the lease as the result of mutual mistake and to add a prayer for relief for reformation of said lease, and (2) from so much of an order entered May 22,1959 as resettled the order entered February 16, 1959. Order entered May 22, 1959 insofar as appealed from affirmed, with $10 costs 'and disbursements. No opinion. Appeal from order entered February 16, 1959 dismissed, without costs. (Matter of Lee, 6 A D 2d 897.) Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur. [16 Misc 2d 1003.]